                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


BEAU JAMES ELLENBECKER,

                       Plaintiff,

               v.                                             Case No. 20-C-1279

PAUL VANDERLINDEN and
MUNCHEEZ PIZZERIA
a/k/a VanderLinden Business Ventures LLC,

                       Defendants.


                                              ORDER


       Plaintiff Beau James Ellenbecker, who is proceeding pro se, filed a complaint against

Defendants Paul VanderLinden and Muncheez Pizzeria, also known as VanderLinden Business

Ventures LLC, on August 19, 2020. The court entered a screening order finding that Plaintiff had

failed to state a claim but allowed Plaintiff to file an amended complaint curing the defects

identified by the court. Dkt. No. 4. Rather than file an amended complaint, on September 28,

2020, Plaintiff filed a “response” to the screening order, providing certain information about his

claims. Plaintiff’s response is not an amended complaint and thus does not comply with the court’s

screening order. The court will provide Plaintiff with one more opportunity to file an amended

complaint that complies with the court’s screening order. Plaintiff must file an amended complaint

within 21 days of the date of this order. Failure to do so may result in dismissal of this action.

       SO ORDERED at Green Bay, Wisconsin this 30th day of September, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




          Case 1:20-cv-01279-WCG Filed 09/30/20 Page 1 of 1 Document 6
